WR-67,454-07
                                                                                   COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                   Transmitted 6/24/2015 5:32:23 PM
                                                                                     Accepted 6/25/2015 8:16:21 AM
                                                                                                     ABEL ACOSTA
                     IN THE COURT OF CRIMINAL APPEALS                                                        CLERK
                          FOR THE STATE OF TEXAS
                               AUSTIN, TEXAS                                         RECEIVED
                                                                              COURT OF CRIMINAL APPEALS
                                                                                     6/25/2015
                                                                                ABEL ACOSTA, CLERK

EX PARTE                                       §
                                               §
                                               §         NOS. WR-67,454-07
                                               §              WR-67,454-08
CANDELARIO HOLGUIN, JR.                        §              WR-67,454-09


                     AGREED MOTION TO RETURN
              APPLICATIONS FOR WRITS OF HABEAS CORPUS
                         TO DISTRICT COURT


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       NOW COMES CANDELARIO HOLGUIN, JR., Applicant, and respectfully

asks this Court to return the above styled and numbered applications for writs of

habeas corpus to the District Court for an evidentiary hearing and would show the

Court the following:

                                                   I.

       The writ applications filed by Candelario Holguin, Jr. in the Criminal District

Court of Dallas County were received by this Court on June 22, 2015. They were

assigned numbers WR-67,454-07, WR-67,454-08, and WR-67,454-09.

                                                   II.

       An evidentiary hearing is scheduled in the trial court on Applicant’s writ



Agreed Motion to Return Applications for Writs of Habeas Corpus to District Court - Page 1
applications for September 18, 2015. This is the earliest date available for the hearing

based on the availability of the witnesses necessary to resolve the issues in

Applicant’s writ applications.

                                                 III.

        An evidentiary hearing is necessary to properly resolve the issues raised in the

writ applications. These writ applications should therefore be returned to the trial

court for further factual development at the evidentiary hearing on September 18,

2015.

        FOR THE ABOVE REASONS, Applicant respectfully asks that this agreed

motion be granted.

                                               Respectfully submitted,

                                                    /s/ Robert N. Udashen
                                               ROBERT N. UDASHEN, P.C.
                                               Bar Card No. 20369600
                                               SORRELS, UDASHEN & ANTON
                                               2311 Cedar Springs Road
                                               Suite 250
                                               Dallas, Texas 75201
                                               214-468-8100
                                               214-468-8104 (fax)

                                               Attorney for Applicant

AGREED:

    /s/ Laura Coats
Laura Coats
Assistant District Attorney

Agreed Motion to Return Applications for Writs of Habeas Corpus to District Court - Page 2